This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   STATE OF NEW MEXICO ex rel,
 3   HUMAN SERVICES DEPARTMENT,
 4   STATE OF PENNSYLVANIA and
 5   FAATIMA SPRAGGANS,

 6          Petitioners-Appellees,

 7 v.                                                                            NO. 32,822

 8 AARON GREEN,

 9          Respondent-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
11 Glenn T. Ellington, District Judge

12 Sarah J. Batzli
13 Santa Fe, NM

14 for Appellee

15 Aaron Green
16 Santa Fe, NM

17 Pro se Appellant

18                                 MEMORANDUM OPINION

19 GARCIA, Judge.
 1   {1}   Respondent Aaron Green appeals, pro se, from a district court order affirming

 2 the report of a child support hearing officer. We issued a calendar notice proposing

 3 to affirm. Respondent has responded with a memorandum in opposition. We affirm.

 4   {2}   Issue 1: Respondent continues to claim that the lack of the parties’ signatures

 5 on the worksheet attached to the hearing report renders the report invalid. [MIO 2] See

 6 NMSA 1978, § 40-4-11.6 (1991) (requiring signatures on worksheets). Respondent

 7 still has not indicated that he preserved this issue below. See Roberts v. Wright, 1994-

 8 NMCA-022, ¶ 21, 117 N.M. 294, 871 P.2d 390 (holding that a party must preserve

 9 challenge to non-compliance with Section 40-4-11.6). The issue is not included in his

10 list of objections to the report. [RP 68] In any event, Respondent has not established

11 that the worksheet contains error. See In re Estate of Heeter, 1992-NMCA-032, ¶ 23,

12 113 N.M. 691, 831 P.2d 990 (“On appeal, error will not be corrected if it will not

13 change the result.”). As such, he has not shown prejudice. See Hartman v. Texaco

14 Inc., 1997-NMCA-032, ¶ 25 n.4, 123 N.M. 220, 937 P.2d 979 (ruling that an assertion

15 of prejudice is not a showing of prejudice, and that in the absence of prejudice, there

16 is no reversible error).

17   {3}   Issue 2: Respondent continues to claim that the hearing officer should have

18 used his actual income, instead of imputing Santa Fe’s minimum wage as his income

19 for purposes of the worksheet. [MIO 6] See Quintana v. Eddins, 2002-NMCA-008,


                                              2
 1 ¶ 23, 131 N.M. 435, 38 P.3d 203 (recognizing that “the child support statute offers

 2 little guidance to [district] courts in evaluating the significance of a discrepancy

 3 between actual income and earning potential for the purpose of imputing income”).

 4 In order to impute income for underemployment, the factfinder must determine the

 5 credibility of the allegedly underemployed parent and “decide whether [that parent]

 6 has acted in good faith to earn and preserve as much money to support [his or] her

 7 children as could reasonably be expected under the circumstances.” Boutz v.

 8 Donaldson, 1999-NMCA-131, ¶ 6, 128 N.M. 232, 991 P.2d 517. We have noted that

 9 “[a]lthough not defined by our cases or the child support guidelines, ‘good faith’ in

10 the context of underemployment typically means acting for a purpose other than to

11 reduce or avoid a child support obligation.” Quintana, 2002-NMCA-008, ¶ 17.

12 Further, “[i]n cases in which a parent does not act primarily to affect a child support

13 obligation, the relevant inquiry is whether the parent’s career choices are reasonable

14 under the circumstances.” Id.

15   {4}   Here, the hearing officer report indicates that Respondent refused to answer

16 questions related to his income. [RP 50] Although Respondent claims that he was

17 invoking his fifth amendment right to remain silent [MIO 7], we believe that this was

18 sufficient for the hearing officer to determine that Respondent was not making a good

19 faith effort with respect to securing income for the children. See Quintana, 2002-


                                              3
 1 NMCA-008, ¶ 16 (“The purposes of allowing a [district] court to impute income to

 2 an underemployed parent are to discourage the parent from shirking the obligation to

 3 support one’s children and to encourage the underemployed parent to work at full

 4 capacity for the benefit of the children.”); Las Cruces Prof'l Fire Fighters v. City of

 5 Las Cruces, 1997-NMCA-044, ¶ 12, 123 N.M. 329, 940 P.2d 177 (stating that when

 6 considering the sufficiency of the evidence to support a finding “the appellate court

 7 resolves all disputes of facts in favor of the successful party and indulges all

 8 reasonable inferences in support of the prevailing party”). In addition, even if

 9 Respondent could invoke the right in this context, he would still have to accept the

10 consequences of his refusal to answer questions relevant to the imputation of income.

11   {5}   Issue 3: Respondent claims that the district court failed to address his

12 jurisdictional arguments on the merits. [MIO 8] The burden is on Respondent, as the

13 appellant, to clearly demonstrate that the trial court erred. See Farmers, Inc. v. Dal

14 Mach. & Fabricating, Inc., 1990-NMSC-100, ¶ 9, 111 N.M. 6, 800 P.2d 1063. The

15 record indicates that Respondent claimed that he was a “sovereign citizen of the land,”

16 not subject to the court’s jurisdiction. [RP 28] We are aware of no authority that

17 would support this specific proposition, and Respondent has not referred us to any.

18 See In re Adoption of Doe, 1984-NMSC-024, ¶ 2, 100 N.M. 764, 676 P.2d 1329

19 (observing that where a party cites no authority to support an argument, we may


                                              4
 1 assume no such authority exists). To the extent that Respondent is arguing that his

 2 “sovereign citizen” claim shifted the burden to Petitioner [MIO 9], we conclude that

 3 the claim is without merit.

 4   {6}   Issue 4: Respondent continues to argue that the hearing officer was biased

 5 against him. [MIO 10] Respondent’s argument is primarily that the hearing officer

 6 ruled against him in rejecting his various claims. We note that “[r]ulings adverse to

 7 a party do not necessarily evince a personal bias or prejudice on the part of the judge

 8 against it, even if the rulings are later found to have been legally incorrect.” United

 9 Nuclear Corp. v. Gen. Atomic Co., 1980-NMSC-094, ¶ 425, 96 N.M. 155, 629 P.2d
10 231. To the extent that Respondent is claiming that the parties were treated unequally,

11 it appears that this is the result of Respondent’s own conduct during the proceedings.

12 Court officers have broad discretion in the management of its time and the operation

13 of its docket. See Pizza Hut, Inc. v. Branch, 1976-NMCA-051, ¶ 8, 89 N.M. 325, 552

14 P.2d 227 (stating that “[district] courts have supervisory control over their dockets and

15 inherent power to manage their own affairs so as to achieve the orderly and

16 expeditious disposition of cases”).

17   {7}   Issue 5: Respondent has designated as “issue 5” a claim that the rules of civil

18 procedure were not followed. [MIO 13] We construe this as a reiteration of the claims

19 made above, which we have concluded do not establish reversible error.


                                               5
1   {8}   For the reasons set forth above, we affirm.




2   {9}   IT IS SO ORDERED.



3
4                                         TIMOTHY L. GARCIA, Judge


5 WE CONCUR:



6
7 MICHAEL D. BUSTAMANTE, Judge



8
9 CYNTHIA A. FRY, Judge




                                             6